The only question was as to the defendant's ownership and responsibility. And his Honor left it to the jury to decide this question, informing them that if Willis was the purchaser of Street's estate in the land whereof the ferry had always been an appurtenant, in the absence of all proof of its being excepted, and in view of Street's general bankruptcy, they might find that the defendant was the proprietor of his, Street's half of the ferry, and responsible to the public for its sufficiency. The jury returned a verdict of guilty accordingly, and after an ineffectual motion for a new trial, the defendant appealed from the judgment against him to the Supreme Court.
It is stated in the bill of exceptions that the question raised on the trial was, whether the defendant was owner of the ferry which was proved to be a nuisance. It does not seem to have been disputed that there was testimony sufficient to be submitted to the jury, tending to show that the defendant had purchased the interest of his nephew, Oliver H. Street, in the tract of land to which the ferry (225) was appurtenant. Of that tract of land and the ferry the said Oliver had, up to the time when he became insolvent, been tenant in common with his brother, Stephen Street, and had rented the ferry of his brother, kept it, and received the tolls. It appears that he continued after his insolvency to rent his brother's share of the ferry and to receive the tolls, and the question was, whether, if the jury should find that the defendant had purchased his, Oliver's part of the land, his share in the ferry had passed with it. His Honor held, and so charged the jury, that in the absence of proof that the ferry was excepted, it did pass with the land as appurtenant to it. The charge was, we think, fully supported by the principle recognized by this Court in the case of Biggs v.Ferrell, 34 N.C. 1 — to wit, that where an individual owns land with a franchise annexed, as a ferry or market, and transfers the land *Page 217 
in fee, or for any less estate, "then the franchise passes as an incident; like rent, which passes with the reversion, as incident thereto."
There was no error in the charge of the court; and this opinion must be certified to the Superior Court of Law for the county of Craven, that it may proceed to judgment according to law.
PER CURIAM.                                    Judgment affirmed.
Cited: Haithcock v. Manufacturing Co., 72 N.C. 414.